PER CURIAM.
The appellants have raised the question as to whether, as a matter of law, there was sufficient evidence adduced at the trial to sustain the allegations of the petitions giving rise to their adjudication to be delinquent children and whether the trial court erred in denying their motions for new trial. We have carefully considered the records and briefs and find that appellants have failed to demonstrate reversible error.
Affirmed.
SPECTOR, Acting C. J., and BOYER and McCORD, JJ., concur.